              Case 3:19-cv-06643-EMC Document 21 Filed 10/31/19 Page 1 of 4




 1   René P. Voss (CA Bar No. 255758)
     Natural Resources Law
 2   15 Alderney Road
 3   San Anselmo, CA 94960
     Phone: (415) 446-9027
 4   Email: renepvoss@gmail.com
     LEAD COUNSEL
 5
     Matt Kenna (CO Bar No. 22159)
 6
     Public Interest Environmental Law
 7   679 E. 2nd Ave., Suite 11B
     Durango, CO 81301
 8   Phone: (970) 749-9149
     Email: matt@kenna.net
 9   LEAD COUNSEL
10   Pro Hac Vice

11   Attorneys for Plaintiffs
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                    SAN FRANCISCO DIVISION
15
16   ENVIRONMENTAL PROTECTION                   No. 3:19-cv-6643-EMC
     INFORMATION CENTER,
17
            Plaintiff,
18
                    v.
19                                              SECOND DECLARATION OF
     ANN CARLSON, in her official capacity as   RENÉ VOSS
20   the Forest Supervisor of the Mendocino
     National Forest; and the UNITED STATES
21   FOREST SERVICE,
22          Defendants.
23
24
25
26
27
28
                  Case 3:19-cv-06643-EMC Document 21 Filed 10/31/19 Page 2 of 4




 1           I, René Voss, declare as follows.
 2           1.       I am one of the attorneys of record for Plaintiff in this case.
 3           2.       As stated in the Declaration of Thomas Wheeler, Executive Director for Plaintiff
 4   Environmental Protection Information Center (EPIC), EPIC has given its written consent, in
 5   accordance to California Rule of Professional Conduct 3.7(a)(3), to allow me to present
 6   photographic and other evidence that I attained and that is related to the Bartlett timber sale, as
 7   detailed below and in the attached exhibits.
 8           3.       All the documents attached to my declaration are true and correct copies of
 9   original documents or photographs, except that I have highlighted some of the documents’ text in
10   yellow to draw the Court’s and parties’ attention to the relevant facts therein. Plaintiff’s counsel
11   has uploaded many additional photographs with descriptions and tagged with GPS locations to a
12   Google Photos folder, which can be viewed at https://photos.app.goo.gl/UN5Mtre7YQrfsCSX8.
13   Plaintiff’s counsel provided this photographic evidence to Defendants’ counsel as early as
14   October 25, 2019. See Exhibit 8 hereto (e-mail message to DOJ’s Sally Sullivan with link and
15   list of concerns).
16           4.       Attached hereto as Exhibit 1 is a true and correct copy of an October 23, 2019,
17   email from Defendants’ counsel Sally Sullivan, which provides information about the status of
18   and the anticipated completion of logging activities for the Bartlett and M5 timber salvage sales.
19           5.       Attached hereto as Exhibit 2, Figures 1-4, are photographs of the Bartlett timber
20   salvage sale area, depicting what I observed as felled green trees.
21           6.       Attached hereto as Exhibit 3, Figures 5-9, are photographs of the Bartlett timber
22   salvage sale area, depicting what I observed as marked live green trees that had not been felled as
23   of October 24, 2019. In my observations, I noticed that only merchantable trees were marked for
24   felling, whereas many smaller hazardous trees directly adjacent to roads were left standing,
25   posing immediate potential dangers to the public that used these open roads. In fact, Defendants’
26   counsel confirmed that the Forest Service does not require the timber contractors to remove non-
27   merchantable trees, and will only deal with smaller hazard trees at a later time. See Exhibit 7 at
28   1, attached hereto (Defendants’ email from October 30, 2019 to Plaintiff’s counsel). Moreover,


     Case No.: 3:19-cv-6643-EMC – SECOND DECLARATION OF RENÉ VOSS                                  1
                 Case 3:19-cv-06643-EMC Document 21 Filed 10/31/19 Page 3 of 4




 1   the marked live green trees that were not damaged by fire have no risk of falling to any greater
 2   degree than any other live tree near a roadway outside the fire area.
 3          7.       Attached hereto as Exhibit 4, Figures 10-12, are photographs of the Bartlett
 4   timber salvage sale area, depicting what I observed as large clearings along roads created by
 5   logging along one or both sides of roads in the Bartlett project area.
 6          8.       Attached hereto as Exhibit 5, Figures 13-18, are photographs of the Bartlett
 7   timber salvage sale area, depicting what I observed as bare soil and disturbance from skidding
 8   logs and heavy equipment. Of note, I observed many trees that were marked for felling
 9   downslope of several roads and stumps of other trees that were felled, which in my view could
10   not have fallen and reached the road to cause a hazard, since they were not tall enough to span
11   that distance and trees cannot roll uphill. As an example, see Exhibit 5, Figure 13, in which
12   downslope stumps of medium-sized trees are visible, which could not have threatened the uphill
13   road upon falling. In its response, the Forest Service did not address Plaintiff’s concern about
14   this issue, and merely stated that it was following its tree marking guidelines. See Exhibit 7 at 2,
15   attached hereto.
16          9.       Attached hereto as Exhibit 6 is a map depicting the Bartlett timber salvage sale
17   area, which includes sale unit and road information, referenced in the Figures in Exhibits 2
18   through 5.
19          10.      Attached hereto as Exhibit 7 is a true and correct copy of email correspondence
20   between Plaintiff’s and Defendants’ counsel from October 28 to 30, 2019, regarding attempts to
21   resolve Plaintiff’s concerns about the Bartlett salvage sale to avoid a motion for temporary
22   restraining order.
23          11.      Attached hereto as Exhibit 8 is a true and correct copy of email correspondence
24   between Plaintiff’s and Defendants’ counsel from October 25, 2019, providing a list of
25   Plaintiff’s concerns with the Bartlett salvage sale and a link to the Google Photos folder
26   displaying many of the photographs taken on October 24. 2019, of the Bartlett salvage sale area
27   and logging operations.
28


     Case No.: 3:19-cv-6643-EMC – SECOND DECLARATION OF RENÉ VOSS                                 2
              Case 3:19-cv-06643-EMC Document 21 Filed 10/31/19 Page 4 of 4




 1          12.     Attached hereto as Exhibit 9 is a true and correct copy of email correspondence
 2   from Defendants’ counsel on October 31, 2019, stating that Defendants will not suspend
 3   operations in Bartlett or M5 salvage sales.
 4          13.     These documents and photographs present evidence for and are relevant to
 5   Plaintiff’s claims and request for injunctive relief, and therefore the Plaintiff is submitting them
 6   for the Court’s review.
 7
 8          I declare, under penalty of perjury, that the foregoing is true and correct to the best of my
 9   knowledge and recollection.
10
     Executed on October 31st, 2019 in San Anselmo, California.
11
12
13                                                      René Voss
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Case No.: 3:19-cv-6643-EMC – SECOND DECLARATION OF RENÉ VOSS                                  3
